Citation Nr: 9902915	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-50 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from September 1972 to 
February 1976.  In a May 1976 rating decision, the Baltimore, 
Maryland Regional Office (RO) granted service connection for 
left and right knee disabilities and assigned a 
noncompensable evaluation for each knee.  In a June 1993 
rating decision, the RO assigned a 10 percent evaluation for 
a right knee disability.  In a June 1995 rating decision, the 
RO assigned a 10 percent evaluation for a left knee 
disability.  

This appeal arises from an October 1996 rating decision of 
the RO, which denied the veterans claims for an increased 
rating for his service connected left and right knee 
disabilities.  In September 1997, the Board of Veterans 
Appeals (Board) remanded the case to the RO for additional 
development of the evidence.  


REMAND

The September 1997 Board remand directed that the veteran be 
afforded a VA examination to determine the severity of her 
left and right knee disabilities in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court of 
Veterans Appeals (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portray[ed] (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups.  The Court also indicated that evaluation of 
orthopedic disorders must involve consideration of other 
factors, such as weakened movement, excess fatigability, and 
incoordination, set forth in 38 C.F.R. § 4.45.  

On a VA examination in January 1998, the veteran reported 
that his knee pain and difficulties had worsened since the 
last VA examination.  He reported that he had pain at 
nighttime when he tried to move or roll over in bed and that 
he had difficulty in going up and down stairs.  He also 
reported that use of his exercise bike had become more 
painful.  The RO deemed the clinical findings on the 
examination to be inadequate for VA rating purposes because 
the examiner failed to address all the issues requested in 
the Board remand.  Consequently, the veteran was reexamined 
in August 1998, following right knee surgery in March 1998.  
On this most recent VA examination, the examiner did not note 
any of the veterans current complaints.  On the examination, 
the examiner noted that the veteran arose and stood slowly, 
that his gait was slow with a mild limp, that he hopped 
poorly on his feet, and that he squatted with marked 
difficulty.  The examiner also recorded clinical findings as 
to the range of motion of the veterans left and right knees, 
but he failed to comment on the degree of pain and its 
relationship to loss of function, if any, during such 
testing.  While an attempt was made to address the issues set 
forth in DeLuca, that is, weakened movement, excess 
fatigability, and incoordination, the examiner never provided 
an opinion pertaining to the veterans pain in association 
with loss of function.  In view of the foregoing, the veteran 
should be afforded another VA examination to ascertain the 
nature and severity of his left and right knee disabilities, 
which takes into consideration the case of DeLuca v. Brown 
concerning functional loss due to pain on use.  

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should also contact the 
veteran and obtain the names and 
addresses of all health care providers 
(VA and non-VA) where he has received 
recent treatment for his knee 
disabilities.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of recent treatment relating to 
knee disabilities, which have not already 
been obtained.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
to determine the current nature and 
extent of his left and right knee 
disabilities.  The claims folder must be 
made available to the examiner prior to 
the examination so that pertinent aspects 
of the veterans medical records may be 
reviewed.  All indicated diagnostic tests 
should be accomplished, to include range 
of motion studies pertaining to each 
knee.  All clinical findings should be 
reported in detail in the examination 
report.  The examiner should state for 
the record whether the left and right 
knees exhibit weakened movement, excess 
fatigability, or incoordination 
attributable to the particular service 
connected disability; and, as noted in 
the DeLuca case, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
and right knees are used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The clinical 
findings and reasoning which form the 
basis of the opinion should be clearly 
set forth in the examination report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veterans claims.  In so doing, the 
ROs attention is directed to VA General 
Counsels Opinion, dated July 1, 1997, 
VAOPGCPREC 23-97, pertaining to separate 
ratings under diagnostic codes 5003 and 
5257 for arthritis and instability of a 
service connected knee.  The veteran 
should be provided with a supplemental 
statement of the case, which includes the 
applicable regulations regarding the 
rating of knee disabilities.  The veteran 
should be afforded the applicable time to 
respond if the decision remains adverse 
to him. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
